[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION THE PLAINTIFF'S MOTION TO CORRECT (#154)
The plaintiff questions the failure of the court to add back to the defendant's net income his pension deduction in arriving at his disposable net income for child support determination. The CT Page 5578-DDDD said deduction is mandatory. Since he is not subject to social security, the child support and Arrearage Guidelines Regulations, Sec. 46b-215a-1(1)(B) allow the deduction.
The plaintiff's second claim is that the defendant's pay stubs (Plaintiff's Exhibit #3) contradicted the defendant's financial affidavit. The court views the stubs as "raw data". The court is not obliged to create a spread sheet in order to decipher the stubs' many combinations of letters appearing as abbreviations. It was incumbent upon the plaintiff to produce a witness competent to testify regarding the import of the stubs.
The plaintiff's motion is denied.
HARRIGAN, J.